TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00192-CR


Ex parte George Edgar Simpson




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 09-070-K368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Ex parte George Edgar Simpson filed a notice of appeal from the trial court's denial
of his application for writ of habeas corpus contending he was improperly in custody.  He contended
that his bond was improperly forfeited based on his failure to appear at a hearing about which he was
not given proper notice.  His attorney has informed this Court that the matter has been resolved and
that he no longer desires to pursue this appeal.  We have reviewed a copy of the "Order of Deferred
Adjudication; Community Supervision" dated March 30, 2010, based upon Simpson's plea of guilty
in the underlying cause.  We dismiss this appeal of the denial of the habeas application as moot.

  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed as Moot
Filed:   June 18, 2010
Do Not Publish